In a proceeding, inter alia, to validate petitions designating petitioner Frank Fornario as a candidate of the Homeowners Voice Party in the general election to be held on November 8, 1977, for the public office of County Legislator for the County of Rockland from the Town of Orangetown, the appeal is from a judgment of the Supreme Court, Rockland County, dated September 23, 1977, which denied the application. Judgment affirmed, without costs or disbursements (see Matter of Fuchsberg v Lomenzo, 42 AD2d 1002, affd 33 NY2d 718; Matter of Goodman v Board of Elections of City of N. Y., 40 AD2d 663, affd 31 NY2d 763). Damiani, P. J., Shapiro, Mollen and O’Connor, JJ., concur.